DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 10, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for pre-AIA  the applicant), regards as the invention.

 The limitation(s) is/are interpreted to read on the prior art as explained infra.
Claim 1 recites the limitation "the network" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 1, 7 and 13, the meaning of  “a converged dataplane” and “control plane unification”, are unclear. Specification in para. 0022, merely disclose Converged DataPlane, however, does not explain what does the converged dataplan means. Similarly, specification merely disclosed in para. 0023,  Control Plane Unification, however, does not explain what does the Control Plane Unification means. 
Regarding Claims 4, 10 and 16, the meaning of “QoE” is unclear. This could be overcome by spelling-out the acronym the first time used in each (independent) claim.
Claim 7 recites the limitation "the network" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the system” and "the network" in lines 3, 7 and 8, respectively.  There are insufficient antecedent basis for these limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because Claims 1-6 recite “a wireless network system”, given its broadest reasonable interpretation read in light of specification, are directed solely to software pre se. 
Applicant’s specification does not disclose the wireless network system clearly, at best, Figs. 5 and 6 shows a Enhanced eNodeB and a Coordinating Server. However, it is not clear whether the wireless network system includes all these hardware or not. 
Software does not fit within recognized categories of statutory subject matter. (See MPEP 2106-2106.01) Non-limiting examples of claims that are not directed to one of the statutory categories:
vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72.
Software, per se, does not fall within at least one of the four categories of patent eligible subject matter. Since the claims are not limited to statutory subject matter, they are non-statutory. This could be overcome by incorporating hardware elements, e.g., processor, memory, in the system claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0141025 (Bogineni et al.) in view of US 2020/0358653 (Brito et al.).

Regarding Claim 1, Bogineni teaches a wireless network system [Fig. 1] having a protocol fusion engine, comprising: a converged dataplane at an edgecore, with multiple access integration; 4G/5G/WiFi control plane unification ([Fig. 1, ¶ 0024] Environment 100 may  include various planes of communication including, for example, a control plane, a user plane, a service plane, and/or a network management plane. [¶ 0025], Access network 105 may include one or multiple networks of one or multiple types and technologies. For example, access network 105  may be implemented to include a 5G-access network or a 5G-RAN, a future generation radio access networks (RAN). Access network 105 may include a legacy RAN (e.g., a Third Generation (3G) RAN, a 4G or 4.5 RAN, etc.). Access network 105 may communicate with and/or include other types of access networks, such as, for example, a WiFi network. [¶ 0028] Access network 105 may include one or multiple types of network devices, such as access devices 107 [i.e., edgecore]. The access device 107 may include a combined functionality [i.e., protocol fusion engine] of multiple RATs (e.g., 4G and 5G functionality, 5G and 5.5G functionality, etc.) via soft and hard bonding based on demands and needs. Access device 107 may include an integrated functionality, such as a CU-CP (Central Unit Control Plane) and a CU-UP (Central Unit User Plane) or other integrations of split RAN nodes); and
However Bogineni does not explicitly teach, but Brito teaches uses a shared pool of information collected about the network to predict and analyze network behavior and make adjustments to the network to provide better performance of the network ([¶ 0070], receiving network information. …said network information used to determine whether a change to a network is required, and if so, said network information may be used to determine at least one cause of a change to the network being required. …providing, in dependence of the at least one cause, at least one option for at least one change to said network. [¶ 0071] A change to a network may be a change to network arrangement or implementation. For example, the change may be a change to network topology, setup and/or configuration. [¶ 0072] Network information may comprise at least one of network performance information, predicted network performance information and network environment information. [¶ 0073] The recommender may be configured to determining a network performance issue and determining whether the network is operating under usual conditions. [¶ 0074] Based on network performance information, network environment information and network configuration information, at least one cause of the network performance issue may be determined. Based on the at least one cause, at least one adjustment to said network may be determined.  [¶ 0078] Network information, for example, network performance information, may be obtained from a real time online analytics system. Information may relate to, amongst others, service quality such as KPI (key performance indicators) or KQI (key quality indicators) for a particular technology, QoE (quality of experience). [¶ 0099] If, in dependence on the network information, it is determined that network capacity is not sufficient and/or balanced, i.e. a network performance issue has been identified and a change to a network is required, an analytics engine 540, may determine the root cause of the capacity issue, using the network information. The analytics engine 540 may provide a recommendation. The recommendation may be executed automatically).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brito with Bogineni in order to determine based on received network information, whether a change to a network is required, if so, execute recommended action. The combination would have allowed for a system of improved quality of service.

Regarding Claim 3, Bogineni teaches the wireless network system of claim 1 wherein the network provides cross- technology interoperability ([¶ 0028] Access network may include one or multiple types of network devices, such as access devices. The access device may include a combined functionality of multiple RATs (e.g., 4G and 5G functionality, 5G and 5.5G functionality, etc.) via soft and hard bonding based on demands and needs).

Claims 7 and 9 are rejected under the same rationale as claims 1 and 3.
Claim 13 is rejected under the same rationale as claim 1. Examiner further notes, Bogineni also teaches a computer readable storage medium comprising instructions (Abstract, ¶¶ 0064-0065), as claimed in claim 13.
Claim 15 is rejected under the same rationale as claim 3.

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bogineni in view of Brito further in view of US 2022/0141739  (Fan et al.).

Regarding Claim 2, Bogineni in view of Brito do not explicitly teach, however, Fan teaches the wireless network system of claim 1 wherein the network provides network slicing across technologies [¶ 0138], a wireless communication network may be a virtually network sliced into a number of Network/RAN slices, each Network/RAN slice supports one or more type of wireless devices and/or one or more type of services i.e. each network slice supports a different set of functionalities. Network slicing introduces the possibility that the network/RAN slices are used for different services and use cases and these services and use cases may introduce differences in the functionality supported in the different network slices. Each network/RAN slice may comprise one or more network nodes or elements of network nodes providing the services/functionalities for the respective network slice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fan with Bogineni and Brito in order to provide network slices to support different set of functionalities. The combination would have allowed for a system to provide different type of services to support different set of functionalities.

Claims 8 and 12 are rejected under the same rationale as claim 2.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bogineni in view of Brito further in view of US 2021/0409261  (Iranmanesh et al.).

Regarding Claim 4, Bogineni in view of Brito do not explicitly teach, however, Iranmanesh teaches the wireless network system of claim 1 wherein the system provides seamless QoE regardless of an access method ([¶ 0019] ISPs to provide continuous guaranteed minimum QoS data traffic scheduling through a residential gateway maintained by an automatic monitoring system. By providing customers with their minimum QoS requirements, examples may increase customer satisfaction or reduce dispatch costs, ultimately increasing the revenue of the ISP. [¶ 0020], a residential gateway includes a wireline broadband connection and wireless network broadband connection (e.g., 5G or 4G-LTE), along with a traffic scheduler. [¶ 0027] wireless broadband network interface provide connectivity to a broadband network in communication with an internet network 130. For example, the traffic scheduler selectively distributes data (e.g., to the broadband network) in order to satisfy guaranteed minimum QoS requirements in the customer's service agreement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iranmanesh with Bogineni and Brito in order to provide continuous guaranteed minimum QoS data traffic. The combination would have allowed for a system to increase customer satisfaction or reduce dispatch costs, ultimately increasing the revenue [Iranmanesh, ¶ 0019].

Claims 10 and 16 are rejected under the same rationale as claim 4.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bogineni in view of Brito further in view of US 2019/0166634  (Ni et al.).

Regarding Claim 5, Bogineni in view of Brito do not explicitly teach, however, Ni teaches the wireless network system of claim 1 provides per user granular control at one or more of a control plane and a data plane ([¶ 0194], a process of establishing a service packet forwarding path between the second base station and the second forwarding plane network element and a service packet forwarding path between the second service network element and the second forwarding plane network element. It should be noted that, a granularity of the service packet forwarding path is per user. [¶ 0210], the path between the second base station and the second forwarding plane network element and the path between the second forwarding plane network element and the second service network element are IP in IP tunnels. a granularity of the tunnel between the forwarding plane network element and the service network element is per user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ni with Bogineni and Brito in order to provide a granularity of the service packet forwarding path per user. The combination would have allowed for a system to provide an end-to-end service packet routing [Ni, Abstract]

Claims 11 and 17 are rejected under the same rationale as claim 5.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bogineni in view of Brito further in view of US 2021/0282082  (Mildh et al.).

Regarding Claim 6, Bogineni in view of Brito do not explicitly teach, however, Mildh teaches the wireless network system of claim 1 provides per session granular control at one or more of a control plane and a data plane ([¶ 0144] The control plane configures user-plane (UP) functions to provide the traffic handling functionality needed for a session. One or multiple UP functions per session can be activated and configured by the control-plane as needed for a given user-plane scenario).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mildh with Bogineni and Brito in order to activate One or multiple UP functions per session, configured by a control-plane. The combination would have allowed for a system to support low latency services [Mildh, ¶ 0145].

Claims 12 and 18 are rejected under the same rationale as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UMAR CHEEMA can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448